Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant argues that they disagree with the Office’s previous assertion that a random value is a logical input into Patana’s (US 20170183035) system and that Schiffmann (US 20100076684) teaches treating the lane position of the host vehicle as a random variable. In particular, that these concepts are not disclosed or inherent from either reference. Further, Applicant disagrees with the conclusion about NPL Ma that Ma’s random trajectory requires a random number generator” which is again not disclosed or inherent from the document and that the Office Action appears to confuse an outcome that might be random with the claimed recitations that specify how a randomized travel path is produced for the recited autonomous vehicle. 
However, the newly amended language of the claims have introduced new limitations which are indeed not taught by any combination of Patana, Schiffmann, and NPL Ma and as such, a new reference has been necessitated. New reference Ferguson (US 20190025819) has priority of a US provisional application filed before the effective filing date of the instant application and teaches in brief traveling at a lateral offset from a leading vehicle and assessing how much room the vehicle has within the lane. Upon further review of applying this reference, it has been found that Schiffman is entirely redundant and the combination of Patana, Ma, and Ferguson would allow one of ordinary skill in the art to arrive at independent claim 1 without Schiffmann. Thus, in the interest of compactness and as necessitated by the amendment, only Patana, Ma, and Ferguson have been used. As such, arguments against Schiffmann are moot. 
Further, as stated in the previous Office Action, Ma explicitly teaches basing the driving strategy of a vehicle on a random number bounded between 0 and 1. This random number is not magically conjured up out of thin air, but must be generated. Anything that generates a random number is a random number generator. As the Applicant has provided little depth to why they disagree with the Office Actions assertion that a random number generator is used, and only broadly asserted that they disagree, it is rather difficult to adequately address the Applicant’s concerns. The assertion of the previous Office Action and the rejection below, was never about the outcome of the system of Ma, but rather that a random number is directly used as an input to the system, not merely an outcome. This occurs for example in line 9 of the algorithm as recited on page 3 of Ma. As the instant claims provide only a very general recitation of how the random number is used to calculating an offset for lane navigation, that the “offset is based on a random value that is generated by a random number generator”, an equally general reference reads comfortably upon this limitation. As such, this argument is unpersuasive. 
In further regards to claim 1, Applicant argues that the previously cited references, Patana, Schiffmann, Ma, and Choi do not teach the newly amended limitation of the claim and that no scenarios of platooning are discussed. 
None of Patana, Schiffmann, Ma, and Choi (US 20120203428) have been used to teach the newly amended limitation, but rather Ferguson instead. As such, this argument is moot. 
Also in regards to claim 1, Applicant argues Clarke (US 20150153735) does not teach the newly amended limitation of the claim and instead teaches causing the following vehicle to mimic the actions of the leading vehicle, which is not the same as using a travel path that differs from the respective travel paths in the road lane used by the one or more other vehicles in the platoon. 
Clarke has not been used to teach this limitation and therefore this argument is moot. 
Applicant argues independent claims 36 and 49 are allowable for the same reasons as given above. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues dependent claims 34, 54, and 55 in particular are not at all obvious by any reasonable combination of the cited prior art and their limitations are not taught. 
However, just as Ferguson applied to Patana and Ma teaches the independent claims, these dependent claims are likewise addressed by this combination. As such, this argument too is moot. 
Applicant argues the remaining dependent claims are allowable by virtue of their dependency on an allowable base claim. 
This argument is unpersuasive as the base claims have been fully rejected. 
Additionally, as claim 42 has now been canceled, Choi is no longer required to address this claim. Further, as the claims which have incorporated the limitations of the now canceled claim 42 require only one of a number of options, the remainder of which are covered by Patana already, Choi is no longer necessary. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-31, 34-36, 38-40, 43, 46, 49, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Patana (US 20170183035) in view of and Non-Patent Literature Liang Ma, “A Fast RRT Algorithm for Motion Planning of Autonomous Vehicles” (“Ma”) and Ferguson et al. (US 20190025819).
In regards to claim 26, Patana teaches a system for managing an autonomous vehicle (Fig 1B, 4, 5), the system comprising: 
an interface to provide sensor data; ([0036] vehicle sensors 132 observe surrounding environment. Sensors must interface for controllers to operate using sensor data.) and 
a vehicle control system comprising processing circuitry to: ([0029] vehicle includes onboard vehicle behavior controllers 137 and steering controller, Fig 5 which are made up of circuitry.)
determine a travel path in the road lane indicated by the sensor data, based on a center of the road lane, the travel path being offset from the center of the road lane by the offset value; and ([0019], [0020] vehicle may be caused by automated means to travel offset from the center of a lane.)
cause a steering system of the autonomous vehicle to follow the travel path; ([0029] vehicle behavior controller and steering controller actuates vehicle to steer along a path and adjust movement.)
	Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input.
	Patana does not teach:
calculate an offset value for lane navigation, based on a random value that is generated by a random number generator, wherein the random value is selected from within a range of values, and wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
wherein the vehicle control system coordinates with one or more other vehicles in a platoon to determine the travel path in the road lane, and wherein the travel path to be used by the autonomous vehicle differs from respective travel paths in the road lane used by the one or more other vehicles in the platoon.
	However, Ma teaches a fast rapidly-exploring random tree, which is applied to trajectory planning of an autonomous vehicle, which bases the strategy on the probability associated with a random value bounded between 0 and 1 (Pages 3, 4). Based on this determination, which starts with a random value, a number of random trajectories based on bounding conditions to satisfy a goal are determined, forming a tree of trajectory nodes. This can be used in the specific case of lane keeping (Page 5, Fig 5), which results in an offset within the lane based on the random trajectories or an aggressive extension strategy. A random trajectory requires a random number generator. 
	Additionally, Ferguson teaches each vehicle to follow a lead vehicle within a fleet of vehicles or a non-fleet lead vehicle either directly behind the lead vehicle or at some lateral offset ([0029]). This requires at least some degree of coordination with the lead vehicle by the following vehicle, as the following vehicle travels at an offset lateral position. Ferguson also teaches the vehicle uses sensors to determine how much room the vehicle has within the lane, where the importance of the lane width is greater when the lane is narrow and the vehicle can safely travel in more of the lane when the lane is very wide ([0126]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, by incorporating the teachings of Ma and Ferguson, such that the system generates, determines, or receives a random number from a random number generator that, when applied to travel within the lane, corresponds to the width of a road lane indicated by sensor data, and feeds this variable into the calculation of an offset value for lane navigation, at least in part using a fast rapidly-exploring random tree for trajectory planning. 
	The motivation to travel at a lateral offset from a leading vehicle is that, as acknowledged by Ferguson, this allows for activating a more appropriate response for environmental situations and thereby improving safety of the vehicle ([0053]). Likewise, as suggested by Ma, such a fast rapidly-exploring random tree used for trajectory determination allows for accurately and quickly reaching a goal using a planned efficient trajectory (Page 2, left column).

In regards to claim 28, Patana, as modified by Ma and Ferguson, teaches the system of claim 26, wherein to determine the travel path, the processing circuitry of the vehicle control system is to: 
identify a road condition of a road segment in the road lane; ([0018] lane bands tend to wear down when they are more commonly traveled. [0022] lane shift algorithms may determine lane offsets based upon observed wear and avoiding progressing wear further. [0055] sensors may be used to identify road conditions, for example potholes, ahead of the vehicle.)
wherein the offset value is further calculated based on the road condition. ([0022] offset value may be determined based on road condition.)

In regards to claim 29, Patana, as modified by Ma and Ferguson, teaches the system of claim 28, wherein to identify the road condition, the processing circuitry of the vehicle control system is to:
access a database of road conditions, each road condition including a geographical position; ([0021] patrol vehicles may travel along stretches of road and identify traffic and road conditions and store this information in a database for access when determining lane shifts. This must include a geographical position of the road condition.) and
identify the road condition using the geographical position of a potential obstacle and a geographical position of the autonomous vehicle. ([0023] all traffic for a given roadway may be instructed to shift based upon the road database. As this is specific to a given roadway, it must be based both upon the location of the road condition, on that roadway, and the vehicles also being on that roadway.)

In regards to claim 30, Patana, as modified by Ma and Ferguson, teaches the system of claim 29, wherein the database of road conditions is one or more of: 
populated, at least in part, by a community of drivers; ([0021] mobile patrol centers, which are a number of patrol vehicles, collect the roadway and traffic condition data for the database.)
personal to an operator of the autonomous driver; ([0019] amount of lane shift may be varied based upon vehicle characteristics and type, such as weight, length, width, stability, and degree of automation. As such the database must be personalized as well to adequately provide an input.) or
stored on a mobile device of the operator of the autonomous vehicle. 

In regards to claim 31, Patana, as modified by Ma and Ferguson, teaches the system of claim 28, wherein to identify the road condition, the processing circuitry of the vehicle control system is to: 
obtain, via the interface, the sensor data from a sensor array installed on the autonomous vehicle; ([0057] processing unit 510 receives image signals from sensors.) and
identify the road condition based on the sensor data. ([0055] road hazards may be identified using sensor data. Road hazards are a reflection of the road condition.)

In regards to claim 34, Patana, as modified by Ma and Ferguson, teaches the system of claim 26.
Patana also teaches vehicle may communicate database information indicating the location of road and traffic conditions through vehicle-to-vehicle communication ([0021]).
Ferguson teaches traveling at a lateral offset different from a leading vehicles ([0029]). In order to travel at an intentionally different offset than a lead vehicle, the following vehicle must first obtain the offset of the lead vehicle. As such, this requires calculating the following vehicle’s offset based on an offset obtained in some way from the vehicle of the platoon. Each of the vehicles of Ferguson are equipped with a sensor system, including a camera or other vision sensors that monitor the surrounding environment of the vehicles, including the presence of surrounding objects, such as leading vehicles, and are used for navigation, in particular lane positioning ([0090]). As such, this provides for obtaining the position of the lead vehicle by observing it with sensors where the lane offset is therefore obtained from the lead vehicle using measurements performed by the following vehicle. A fleet management module assigns tasks to each vehicle through communication with the individual vehicles ([0103]), including setting up the platoon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, as already modified by Ma and Ferguson, by further incorporating the teachings of Ferguson, such that the own vehicle obtains a value of the offset of the lead vehicle from the lead vehicle by monitoring the lead vehicle with sensors and then determines to travel at a different lateral offset than the lead vehicle and uses a combination of vehicle to vehicle communication and a fleet management module to set up the platoon. 
The motivation to do so is the same as acknowledged by Ferguson in regards to claim 36 above.

In regards to claim 35, Patana, as modified by Ma and Ferguson, teaches the system of claim 34, wherein to negotiate to operate in the platoon with the lead vehicle, the vehicle control system uses a vehicle-to-vehicle communication link. ([0021] vehicle-to-vehicle communication may be performed to exchange information. As modified, this must include when platooning.)

In regards to claim 36, Patana teaches a method of managing an autonomous vehicle (Fig 2, 3), the method comprising: 
obtaining sensor data from at least one sensor of the autonomous vehicle; ([0036] vehicle sensors observe surrounding environment.)
determining a travel path in the road lane indicated by the sensor data, based on a center of the road lane the travel path being offset from the center of the road lane by the offset value; ([0019], [0020] vehicle may be caused by automated means to travel offset from the center of a lane.) and
causing a steering system of the autonomous vehicle to follow the travel path; ([0041] in step 218, when it is determined safe to enter shift control, the vehicle is steered to shift off center of the lane.)
Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
Patana does not teach:
calculating an offset value for lane navigation, based on a random value that is generated by a random number generator, wherein the random value is selected from within a range of values, and wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
wherein determining the travel path in the road lane further includes coordinating with one or more other vehicles in a platoon, and wherein the travel path to be used by the autonomous vehicle differs from respective travel paths in the road lane used by the one or more other vehicles in the platoon.
However, Ma teaches a fast rapidly-exploring random tree, which is applied to trajectory planning of an autonomous vehicle, which bases the strategy on the probability associated with a random value bounded between 0 and 1 (Pages 3, 4). Based on this determination, which starts with a random value, a number of random trajectories based on bounding conditions to satisfy a goal are determined, forming a tree of trajectory nodes. This can be used in the specific case of lane keeping (Page 5, Fig 5), which results in an offset within the lane based on the random trajectories or an aggressive extension strategy. A random trajectory requires a random number generator. 
Additionally, Ferguson teaches each vehicle to follow a lead vehicle within a fleet of vehicles or a non-fleet lead vehicle either directly behind the lead vehicle or at some lateral offset ([0029]). This requires at least some degree of coordination with the lead vehicle by the following vehicle, as the following vehicle travels at an offset lateral position. Ferguson also teaches the vehicle uses sensors to determine how much room the vehicle has within the lane, where the importance of the lane width is greater when the lane is narrow and the vehicle can safely travel in more of the lane when the lane is very wide ([0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control method of Patana, by incorporating the teachings of Ma and Ferguson, such that the method generates, determines, or receives a random number from a random number generator that, when applied to travel within the lane, corresponds to the width of a road lane indicated by sensor data, and feeds this variable into the calculation of an offset value for lane navigation, at least in part using a fast rapidly-exploring random tree for trajectory planning. 
The motivation to travel at a lateral offset from a leading vehicle is that, as acknowledged by Ferguson, this allows for activating a more appropriate response for environmental situations and thereby improving safety of the vehicle ([0053]). Likewise, as suggested by Ma, such a fast rapidly-exploring random tree used for trajectory determination allows for accurately and quickly reaching a goal using a planned efficient trajectory (Page 2, left column).

In regards to claim 38, Patana, as modified by Ma and Ferguson, teaches the method of claim 36, wherein determining the travel path comprises:
identifying a road condition of a road segment in the road lane; ([0018] lane bands tend to wear down when they are more commonly traveled. [0022] lane shift algorithms may determine lane offsets based upon observed wear and avoiding progressing wear further. [0055] sensors may be used to identify road conditions, for example potholes, ahead of the vehicle.) 
wherein calculating the offset value is further calculated based on the road condition. ([0022] offset value may be determined based on road condition.)

In regards to claim 39, Patana, as modified by Ma and Ferguson, teaches the method of claim 38, wherein identifying the road condition comprises:
accessing a database of road conditions, each road condition including a geographical position; ([0021] patrol vehicles may travel along stretches of road and identify traffic and road conditions and store this information in a database for access when determining lane shifts. This must include a geographical position of the road condition.) and
identifying the road condition using the geographical position of a potential obstacle and a geographical position of the autonomous vehicle. ([0023] all traffic for a given roadway may be instructed to shift based upon the road database. As this is specific to a given roadway, it must be based both upon the location of the road condition, on that roadway, and the vehicles also being on that roadway.)

In regards to claim 40, Patana, as modified by Ma and Ferguson, teaches the method of claim 39, wherein the database of road conditions is one or more of: 
populated, at least in part, by a community of drivers; ([0021] mobile patrol centers, which are a number of patrol vehicles, collect the roadway and traffic condition data for the database.)
personal to an operator of the autonomous vehicle; ([0019] amount of lane shift may be varied based upon vehicle characteristics and type, such as weight, length, width, stability, and degree of automation. As such the database must be personalized as well to adequately provide an input.) or
stored on a mobile device of the operator of the autonomous vehicle. 

In regards to claim 43, Patana, as modified by Ma and Ferguson, teaches the method of claim 38, wherein identifying the road condition comprises: 
obtaining, via an interface, the sensor data from a sensor array installed on the autonomous vehicle; ([0057] processing unit 510 receives image signals from sensors.) and 
identifying the road condition based on the sensor data. ([0055] road hazards may be identified using sensor data. Road hazards are a reflection of the road condition.)

In regards to claim 46, Patana, as modified by Ma and Ferguson, teaches the method of claim 38, wherein the road condition is a road rut. ([0002] more frequently traveled areas of lanes become road ruts. [0021] road conditions may be identified with patrol vehicles and [0055] by the vehicle's sensors.)

In regards to claim 49, Patana teaches at least one non-transitory machine-readable medium including instructions for managing an autonomous vehicle, which when executed by a machine, cause the machine to perform operations comprising: ([0060] features of disclosure are stored on nontransitory computer readable medium.)
obtaining sensor data from at least one sensor of the autonomous vehicle; ([0036] vehicle sensors observe surrounding environment.)
determining a travel path in the road lane indicated by the sensor data based on a center of the road lane, the travel path being offset from the center of the road lane by the offset value; ([0019], [0020] vehicle may be caused by automated means to travel offset from the center of a lane.) and 
causing a steering system of the autonomous vehicle to follow the travel path; ([0029] vehicle behavior controller and steering controller actuates vehicle to steer along a path and adjust movement.)
Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
Patana does not teach:
calculating an offset value for lane navigation, based on a random value that is generated by a random number generator, wherein the random value is selected from within a range of values, wherein the range of values corresponds to a width of a road lane indicated by the sensor data; and
wherein determining the travel path in the road lane further includes coordinating with one or more other vehicles in a platoon, and wherein the travel path to be used by the autonomous vehicle differs from respective travel paths in the road lane used by the one or more other vehicles in the platoon.
However, Ma teaches a fast rapidly-exploring random tree, which is applied to trajectory planning of an autonomous vehicle, which bases the strategy on the probability associated with a random value bounded between 0 and 1 (Pages 3, 4). Based on this determination, which starts with a random value, a number of random trajectories based on bounding conditions to satisfy a goal are determined, forming a tree of trajectory nodes. This can be used in the specific case of lane keeping (Page 5, Fig 5), which results in an offset within the lane based on the random trajectories or an aggressive extension strategy. A random trajectory requires a random number generator. 
Additionally, Ferguson teaches each vehicle to follow a lead vehicle within a fleet of vehicles or a non-fleet lead vehicle either directly behind the lead vehicle or at some lateral offset ([0029]). This requires at least some degree of coordination with the lead vehicle by the following vehicle, as the following vehicle travels at an offset lateral position. Ferguson also teaches the vehicle uses sensors to determine how much room the vehicle has within the lane, where the importance of the lane width is greater when the lane is narrow and the vehicle can safely travel in more of the lane when the lane is very wide ([0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control instructions of Patana, by incorporating the teachings of Ma and Ferguson, such that the operations include generating, determining, or receiving a random number from a random number generator that, when applied to travel within the lane, corresponds to the width of a road lane indicated by sensor data, and feeding this variable into the calculation of an offset value for lane navigation, at least in part using a fast rapidly-exploring random tree for trajectory planning.
The motivation to travel at a lateral offset from a leading vehicle is that, as acknowledged by Ferguson, this allows for activating a more appropriate response for environmental situations and thereby improving safety of the vehicle ([0053]). Likewise, as suggested by Ma, such a fast rapidly-exploring random tree used for trajectory determination allows for accurately and quickly reaching a goal using a planned efficient trajectory (Page 2, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, by incorporating the teachings of Ma and Ferguson, such that the system generates, determines, or receives a random number from a random number generator that, when applied to travel within the lane, corresponds to the width of a road lane indicated by sensor data, and feeds this variable into the calculation of an offset value for lane navigation, at least in part using a fast rapidly-exploring random tree for trajectory planning. 

In regards to claim 51, Patana, as modified by Ma and Ferguson, teaches the system of claim 26. 
Patana also teaches a vehicle may be caused by automated means to travel offset from the center of a lane ([0019], [0020]).
Ma teaches determining lane keeping control while reducing the amount of meandering in the followed trajectory (Page 5). This is an algorithm performing lane motion stabilization, that navigates the vehicle and the random values are input into this algorithm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Patana, as already modified by Ma and Ferguson, by further incorporating the teachings of Ma, such that motion within the lane is stabilized by refining the chosen trajectory by selecting a path with low levels of meandering.
The motivation to do so is the same as suggested by Ma in regards to claim 26. 

In regards to claim 52, Patana, as modified by Ma and Ferguson, teaches the method of claim 36.
Patana also teaches a vehicle may be caused by automated means to travel offset from the center of a lane ([0019], [0020]).
Ma teaches determining lane keeping control while reducing the amount of meandering in the followed trajectory (Page 5). This is an algorithm performing lane motion stabilization, that navigates the vehicle and the random values are input into this algorithm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Patana, as already modified by Ma and Ferguson, by further incorporating the teachings of Ma, such that motion within the lane is stabilized by refining the chosen trajectory by selecting a path with low levels of meandering.
The motivation to do so is the same as suggested by Ma in regards to claim 36. 

In regards to claim 53, Patana, as modified by Ma and Ferguson, teaches the non-transitory machine-readable medium of claim 49.
Patana also teaches a vehicle may be caused by automated means to travel offset from the center of a lane ([0019], [0020]).
Ma teaches determining lane keeping control while reducing the amount of meandering in the followed trajectory (Page 5). This is an algorithm performing lane motion stabilization, that navigates the vehicle and the random values are input into this algorithm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control instructions of Patana, as already modified by Ma and Ferguson, by further incorporating the teachings of Ma, such that motion within the lane is stabilized by refining the chosen trajectory by selecting a path with low levels of meandering.
The motivation to do so is the same as suggested by Ma in regards to claim 49.

In regards to claim 54, Patana, as modified by Ma and Ferguson, teaches the method of claim 36.
Patana also teaches vehicle may communicate database information indicating the location of road and traffic conditions through vehicle-to-vehicle communication ([0021]).
Ferguson teaches traveling at a lateral offset different from a leading vehicles ([0029]). In order to travel at an intentionally different offset than a lead vehicle, the following vehicle must first obtain the offset of the lead vehicle. As such, this requires calculating the following vehicle’s offset based on an offset obtained in some way from the vehicle of the platoon. Each of the vehicles of Ferguson are equipped with a sensor system, including a camera or other vision sensors that monitor the surrounding environment of the vehicles, including the presence of surrounding objects, such as leading vehicles, and are used for navigation, in particular lane positioning ([0090]). As such, this provides for obtaining the position of the lead vehicle by observing it with sensors where the lane offset is therefore obtained from the lead vehicle using measurements performed by the following vehicle. A fleet management module assigns tasks to each vehicle through communication with the individual vehicles ([0103]), including setting up the platoon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control method of Patana, as already modified by Ma and Ferguson, by further incorporating the teachings of Ferguson, such that the own vehicle obtains a value of the offset of the lead vehicle from the lead vehicle by monitoring the lead vehicle with sensors and then determines to travel at a different lateral offset than the lead vehicle and uses a combination of vehicle to vehicle communication and a fleet management module to set up the platoon. 
The motivation to do so is the same as acknowledged by Ferguson in regards to claim 36 above. 

In regards to claim 55, Patana, as modified by Ma and Ferguson teaches the non-transitory machine-readable medium of claim 49.
Patana also teaches vehicle may communicate database information indicating the location of road and traffic conditions through vehicle-to-vehicle communication ([0021]).
Ferguson teaches traveling at a lateral offset different from a leading vehicles ([0029]). In order to travel at an intentionally different offset than a lead vehicle, the following vehicle must first obtain the offset of the lead vehicle. As such, this requires calculating the following vehicle’s offset based on an offset obtained in some way from the vehicle of the platoon. Each of the vehicles of Ferguson are equipped with a sensor system, including a camera or other vision sensors that monitor the surrounding environment of the vehicles, including the presence of surrounding objects, such as leading vehicles, and are used for navigation, in particular lane positioning ([0090]). As such, this provides for obtaining the position of the lead vehicle by observing it with sensors where the lane offset is therefore obtained from the lead vehicle using measurements performed by the following vehicle and uses a combination of vehicle to vehicle communication and a fleet management module to set up the platoon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control instructions of Patana, as already modified by Ma and Ferguson, by further incorporating the teachings of Ferguson, such that the own vehicle obtains a value of the offset of the lead vehicle from the lead vehicle by monitoring the lead vehicle with sensors and then determines to travel at a different lateral offset than the lead vehicle. 
The motivation to do so is the same as acknowledged by Ferguson in regards to claim 49 above.

Claims 32, 33, 44, 45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Patana in view of Ma and Ferguson, in further view of Clarke et al. (US 20150153735).
In regards to claim 32, Patana, as modified by Ma and Ferguson, teaches the system of claim 31.
Patana, as modified by Ma and Ferguson, does not teach: wherein the sensor data includes image data, and wherein to identify the road condition, the vehicle control system is to use an image classifier to identify a potential obstacle represented in the image data.
However, Clarke teaches recognizing in images lane geometry, road marks, and filtering markings to determine which represent lanes and roads, including determining potholes and other road condition indications using a mathematical model ([0160]). This is an image classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, as already modified by Ma and Ferguson, by incorporating the teachings of Clarke, such that an image classifier is used to determine the recognize information of the road in images.
The motivation to do so is that, as acknowledged by Clarke, this allows a vehicle to better recognize information representing the environment of the vehicle, allowing the vehicle to more safely drive in an autonomous mode ([0005]).

In regards to claim 33, Patana, as modified by Ma, Ferguson, and Clarke, teaches the system of claim 32, wherein the sensor data is obtained from a very high frequency radar. ([0036], [0055] distance measuring sensor used to determine road features may be a radar. All types and frequencies of radar are equally included in the teachings.)

In regards to claim 44, Patana, as modified by Ma Ferguson, teaches the method of claim 43.
Patana, as modified by Ma and Ferguson, does not teach: wherein the sensor data includes image data, and wherein identifying the road condition comprises using an image classifier to identify a potential obstacle represented in the image data. 
However, Clarke teaches recognizing in images lane geometry, road marks, and filtering markings to determine which represent lanes and roads, including determining potholes and other road condition indications using a mathematical model ([0160]). This is an image classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control method of Patana, as already modified by Ma and Ferguson, by incorporating the teachings of Clarke, such that an image classifier is used to determine the recognize information of the road in images.
The motivation to do so is that, as acknowledged by Clarke, this allows a vehicle to better recognize information representing the environment of the vehicle, allowing the vehicle to more safely drive in an autonomous mode ([0005]).

In regards to claim 45, Patana, as modified by Ma and Ferguson, teaches the method of claim 44, wherein the sensor data is obtained from a very high frequency radar. ([0036], [0055] distance measuring sensor used to determine road features may be a radar. All types and frequencies of radar are equally included in the teachings.)

In regards to claim 47, Patana, as modified by Ma and Ferguson, teaches the method of claim 36.
Patana, as modified by Ma and Ferguson, does not teach: wherein determining the travel path comprises:
identifying an object near the autonomous vehicle; and
wherein the offset value is further calculated based on the object.
However, Clarke teaches a processing unit that recognizes the presence of another vehicle that may be encroaching in the vicinity of the vehicle and determine an offset profile shifting the vehicle over in the lane if there is sufficient space ([0314]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Ma and Ferguson, by incorporating the teachings of Clarke, such that nearby vehicles that may encroach on the host vehicle may adjust the lane position of the host vehicle.
The motivation to do so is that, as acknowledged by Clarke, this allows the vehicle to autonomously perform more safely and accurately ([0005]).

In regards to claim 48, Clarke teaches the system may determine that an encroaching vehicle has passed a collision threshold, for example being closer than a predetermined distance ([0316]), and if the vehicle has passed the collision threshold taking an evasive action, which may include steering ([0317]) or returning to a midpoint in a lane ([0318], [0319]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Ma, Ferguson, and Clarke, by further incorporating the teachings of Clarke, such that a threshold distance from a second vehicle is maintained.
The motivation to do so is that, as acknowledged by Clarke, this allows the vehicle to autonomously perform more safely and accurately ([0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zagorski et al. (US 20130151058) teaches a system and method that observes the behavior of leading vehicles to account for potentially unseen road hazards.
Stein (US 20180194286) teaches using a camera attached to a vehicle to determine the presence and characteristics of road surface features ahead of the vehicle.
Christensen et al. (US 20170096139) teaches lane shifting by an arbitrary amount to adjust visibility and prepare for a lane departure event. 
Schiffmann et al. (US 20100076684) teaches treating the lane position of the host vehicle as a random variable based on the position within the lane of the road, as well as a probability of being outside the intended lane, where the road lane width and other road information is determined through sensor systems. 
Choi et al. (US 20120203428) teaches a database representing the condition of roads saved to onboard data storage with a customer phone ([0021]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661            

                                                                                                                                                                                            /Elaine Gort/Supervisory Patent Examiner, Art Unit 3661